Citation Nr: 0631942	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-21 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The veteran served on active duty in the Marine Corps from 
August 1973 to November 1993.  See DD 214; VA Form 3101.  He 
contends that he suffers from PTSD as a result of several 
traumatic experiences that occurred during his two decades of 
service.  

To establish service connection for PTSD, there must be a 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a 
link between current symptoms and an in-service stressor as 
shown by medical evidence; and credible supporting evidence 
that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).  

The veteran was denied service connection for PTSD on the 
basis that there was no confirmed diagnosis of PTSD and 
inadequate evidence to establish that a stressful experience 
occurred.  See October 2001 rating decision.  An October 2002 
notice of disagreement (NOD) reported that he was receiving 
treatment for PTSD from the Atlanta VA Medical Center (VAMC).  
The veteran also attached a medical record from the VAMC 
indicating that his problem list included prolonged post-
traumatic stress and neurotic depression.  

Treatment records from the VAMC were subsequently obtained 
and associated with the claims file.  They revealed that the 
veteran had undergone an intake examination in November 1999, 
at which time he was diagnosed with PTSD and alcohol abuse 
after describing two in-service traumatic events.  See 
psychiatry general note.  An April 2006 letter from R. 
Gerardi, the staff psychologist at the VAMC, indicates that 
the veteran suffers from PTSD secondary to events he 
witnessed while in the military.  

The traumatic events as described by the veteran include the 
1979 or 1980 death of Sergeant Ranney, a marine in the 
veteran's command, from exposure to a toxic chemical in 
hanger 294 or 295 at the Marine Corps Air Station in El Toro, 
California (El Toro); the 1984 electrocution and death of a 
civilian maintenance man in hanger 296 at El Toro; and the 
1990 suicide of a staff sergeant shortly after the veteran's 
arrival in Bahrain during the Persian Gulf War.  See November 
1999 psychiatry general note; February 2000 PTSD 
questionnaire; October 2002 NOD; June 2006 hearing 
transcript.  Although the veteran has provided detailed 
information regarding his claimed stressors, the RO has not 
fulfilled the duty to assist by requesting verification of 
the claimed stressors from appropriate sources.  This effort 
is particularly important given the diagnosis of PTSD 
rendered without corroboration of the alleged PTSD stressors 
and the absence of evidence that the veteran participated in 
combat.  See 38 C.F.R. § 3.304(f) (2006); Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).  

The veteran is hereby notified that it is his responsibility 
to report for examination, if scheduled, and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the veteran's treatment 
records from the VAMC in Atlanta since 
October 2002. 

2.  Obtain verification of the veteran's 
claimed stressors, as described in his 
February 2000 statement and June 2006 
testimony, from appropriate sources.  If 
additional evidence is needed for 
stressor verification, the veteran should 
be asked to provide it.  If a stressor 
cannot be verified due to insufficient 
information, document that fact in the 
record.  

3.  If any of the claimed stressors are 
verified, provide the veteran a VA 
psychiatric examination to determine: (a) 
whether his psychiatric symptoms meet the 
criteria for a diagnosis of PTSD, and (b) 
if so, whether the verified stressor is 
sufficient to support the diagnosis.  The 
claims folder should be made available to 
the VA medical examiner.  

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
